UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2159



VAN KEITH HERRIDGE,

                                               Plaintiff - Appellee,

          versus


INGEBORG GINSBERG, a/k/a Ingeborg Neufeld,
a/k/a Ingeborg Kollman, a/k/a Ingeborg Kruger,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-99-1784-2-23)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ingeborg Ginsberg, Appellant Pro Se. Robert Neil Rosen, ROSEN,
GOODSTEIN, & HAGOOD, L.L.C., Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ingeborg Ginsberg appeals the district court’s order denying

her “request to quash civil action.”*                   Our review of the record

discloses       no    reversible   error       and   no    abuse    of   discretion.

Ginsberg’s motion was filed after the district court had properly

entered a partial default judgment against her.                    Accordingly, we

affirm.       We deny Ginsberg’s motions to disqualify attorney Rosen,

and her motions to place the appeal in abeyance and dispense with

oral       argument   because   the   facts       and     legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                            AFFIRMED




       *
        While the appeal from this order was originally
interlocutory, the district court’s intervening final order renders
review permissible under the doctrine of cumulative finality.
Equip. Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345,
347 (4th Cir. 1992).


                                           2